Citation Nr: 0201011	
Decision Date: 01/30/02    Archive Date: 02/05/02

DOCKET NO.  96-09 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for the veteran's low back disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for the veteran's status post fracture of ribs 4 through 7, 
right side.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, father and sister


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to June 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from November 1995 and January 1996 
rating decisions by the Manchester, New Hampshire RO, which 
granted service connection for a low back disability and 
residuals of right side rib fractures, both evaluated as 10 
percent disabling.  By rating decision, dated February 1998, 
the RO granted the veteran an increased rating of 20 percent 
for his low back disability, effective June 1995.  These 
issues were before the Board in August 2000, but were 
remanded for additional development.  Inasmuch as the appeal 
arises from an original rating, the Board has characterized 
the issues as set forth above.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

In January 2000, a hearing was held at the RO before N. R. 
Robin, the undersigned Member of the Board rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).

Additionally, the Board notes that following the August 2000 
Board Remand, the RO concluded that Diagnostic Code 5297 was 
not the most appropriate Code to rate the veteran's rib 
disability.  Therefore, in an August 2001 rating decision, 
the RO changed the Diagnostic Code to 8719 in order to 
adequately and appropriately represent the veteran's rib 
disability.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by no 
more than muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilaterally, while in a standing 
position.

2.  The veteran's rib disability is manifested by no more 
than moderate, incomplete paralysis of the long thoracic 
nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the veteran's service-connected lumbosacral 
strain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.20, 4.40, 4.45 and 4.71a, Diagnostic Codes 5289, 5292, 
5293, and 5295 (2001).

2.  The criteria for a disability rating in excess of 10 
percent for status post fracture of ribs 4 through 7, right 
side, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 and Supp. 2001), 38 C.F.R. §§ 4.20, 4.123, 
4.124, 4.124a, Diagnostic Codes 8519, 8619, and 8719 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In October 1994, while in service, the veteran fell 30 feet 
suffering multiple injuries, including fractured ribs and a 
low back injury.

X-rays of the veteran's chest, dated December 1994 from the 
Frisbie Memorial Hospital revealed clear lung fields, but 
some pleural thickening associated with multiple old healed 
rib fractures of the right side was noted.

In August 1995, the veteran underwent a VA examination.  The 
veteran had complaints, among other things, of pain in his 
lower back.  Upon physical examination, the examiner noted 
that the veteran had full range of motion while in the 
standing position with hesitation and suffered from no 
spasms.  The examiner diagnosed the veteran with multiple 
arthralgias.  X-rays taken that same month of the chest 
revealed significant deformity of the right lateral chest 
wall secondary to a healed rib fracture and no acute disease.  

In September 1995, x-rays of the spine revealed that the 
vertebral bodies, disc spaces, pedicles, and transverse 
processes were intact.  The spine was within normal limits.

In December 1995, the veteran underwent another VA 
examination.  The veteran had complaints of lower thoracic 
and upper lumbar pain accompanied by some numbness affecting 
the lateral aspect of his right upper thigh.  The veteran had 
not noticed any weakness.  Range of motion of the lumbar 
spine was 75 degrees flexion, 15 degrees extension, and 20 
degrees bilateral side bending.  Reflexes were bilateral and 
equal and straight leg raising was negative bilaterally.  No 
muscle spasms were noted.  The examiner diagnosed the veteran 
with chronic lumbar strain and lumbar radiculopathy, right 
lower extremity.  X-rays taken revealed no significant 
abnormality or disc space narrowing.

Treatment records, dated July 1995 through March 1996, from 
the Manchester, New Hampshire VA Medical Center (VAMC), show 
the veteran was treated for low back and chest pains.

X-rays taken in March 1996 of the veteran's chest revealed 
"healing" or "healed" rib fractures with no pneumothorax 
or pleural effusion on the right side.  No acute fractures 
were noted.  X-rays of the spine revealed that the vertebral 
body heights and intervertebral disc spaces were well-
maintained.  There was no evidence of spondylolisthesis or 
retrolisthesis.  The posterior margin of the vertebral bodies 
was well aligned. 

In July 1996, the veteran underwent a VA neurology 
examination.  Among other things, the veteran had complaints 
of pain in his back and right hip and some difficulty 
sitting.  The veteran stated that he was unable to do 
strenuous activity or heavy lifting because of his back.  The 
veteran was able to stand and walk, though pain often 
increased after these activities.  Upon physical examination, 
the examiner noted that there was no straight leg raising 
sign present, muscle stretch reflexes were 2+ and symmetric, 
and plantars were flexor.  Position and vibratory sense were 
normal.  He had reduced perception to pin[prick] on the 
anterolateral aspect of the proximal right thigh and right 
hip area.  No appendicular ataxia was noted.  Gait, station 
and cerebellar testing were normal.  Some tenderness in the 
right lateral lumbar area was noted.  The examiner concluded 
that the veteran's history of injury and subsequent symptoms 
were consistent with an upper lumbar radiculopathy, such as 
L3, but was not confirmed by objective findings.

In July 1996, the veteran also underwent a VA orthopedic 
examination. At the time of the examination, the veteran was 
a full-time student.  The examination report notes that the 
veteran had no complaints affecting his lower extremities to 
suggest a radiculopathy.  Examination of the right thoracic 
cage revealed a resolving area of ecchymosis, which was the 
result of injections given to control pain.  The veteran 
demonstrated good thoracic mobility and mild tenderness on 
palpation was noted over the right thoracic cage.  Good range 
of motion of the lumbar spine was noted with 90 degrees 
flexion, 20 degrees bilateral side bending, and 20 degrees 
extension.  No spasm was palpated.  The examiner diagnosed 
the veteran with status post fracture of the fifth, sixth, 
and seventh right ribs and chronic lumbar strain.

In July 1996, the veteran underwent an intercostal block of 
the right side, with a pre-operation diagnosis of chest pain 
due to rib fractures.  X-rays revealed deformity of the 
fifth, sixth, and seventh ribs, due to healed fractures.  
There were no post-operation complications and the veteran 
stated he was pain free.  Upon discharge, the veteran's 
physician informed him that he may have to return in six 
months to repeat the procedure when the long acting effect 
wears off.

In November 1996, the veteran again underwent an intercostal 
block when he experienced a recurrence of pain.  The veteran 
suffered no complications following the procedure.

In the January 1997 personal hearing transcript, the veteran 
testified that he has experienced constant back pain since 
his injury in service along with spasms.  The veteran further 
stated that he has to be guarded in his day-to-day activities 
out of fear of straining his back.  The veteran testified 
that he played basketball, but experienced pain afterward and 
that he had to engage in some form of activity that often 
included walking.  As to his level of functioning, the 
veteran felt he could do only a fraction of what he was able 
to do prior to service and is now forced to live a lethargic 
lifestyle.  The veteran stated that he does light isometric 
exercises with a five-pound weight to alleviate back and rib 
symptoms.  The veteran had to miss several days of classes 
when receiving the intercostal blocks.

In January 1997, the veteran's private chiropractor submitted 
a letter stating he had been treating the veteran for his 
back disability since July 1996.  At the veteran's initial 
visit in July 1996, he had complaints of low back and mid-
thoracic pain, moderate to severe, that occasionally got 
worse in the evening after a busy day.  The veteran also 
stated that bending, lifting, and standing for several hours 
aggravated his condition.  Pain medication and anti-
inflammatories did not help.
Examination revealed a mild levo-scoliosis apexed at L1-L2 
less than 5 degrees, left pelvic tilt, and a left short leg 
11mm.  Brachioradialis, triceps and biceps deep tendon 
reflexes were noted as 2+ bilaterally.  X-ray study show old 
fractures of the 5th, 6th, and 7th ribs, with overlap healing; 
there was reported to be mild levo-scoliosis at L1-2, with no 
other abnormality reported.  The veteran was diagnosed as 
having a chronic thoracic strain/sprain and chronic lumbar 
strain/sprain with segmental dysfunction at associated 
levels.

In May 1997, the veteran underwent another intercostal block.  
The veteran experienced no complications following the 
procedure.

In September 1997, the veteran underwent another VA 
examination.  The veteran had complaints of continuous low 
back pain with exacerbations.  The pain was often aggravated 
by remaining in one position for a prolonged period of time, 
lifting 20 to 30 pounds, pulling, pushing, cold weather, 
repetitious motion, and bending, especially upon returning to 
a vertical position.  The veteran further stated that the 
pain associated with his fractured ribs had somewhat 
improved.  Upon physical examination of the back, the 
examiner noted that the veteran walked and stood normally.  
The veteran's range of motion was normal flexion with pain 
upon returning to vertical position, lateral flexion was 
painful on the right chest when flexing to the left side, 
rotation was normal with pain, and lateral flexion was 20 
degrees.  Upon examining the chest, the examiner noted a scar 
and numerous striae on the abdomen and chest.  Upon 
examination of the extremities, the examiner noted that the 
veteran walked well on his toes and heels and was able to sit 
on the table with his legs straight up over the table in a 90 
degree position.  Motor power in the lower extremities was 
normal along with sensory, except on the right hip.  Sensory 
to light touch and pinprick were diminished to practically 
absent.  The examiner diagnosed the veteran with status post 
fracture of the ribs, 4 through 7, right side, by history and 
chronic lumbosacral spine with radiculopathy of the right 
lower extremity, mainly right hip area.

Treatment records, dated March 1998 through September 1999, 
from the Manchester, New Hampshire, VAMC show the veteran was 
treated for back and right rib pain.  Specifically, in 
September 1999, the veteran had complaints of rib pain 
described as a tight, aching sensation along the anterior 
anxillary line, which increased with activity, at times to a 
sharp, intense pain sensation.  The veteran described his 
back pain as a dull, throbbing sensation, extending from 
approximately T4 through the lumbar area that ranges from a 
relatively low grade pain to a sharp sensation.  The veteran 
stated that he was employed as a "EMG" and part-time 
firefighter and was attending college.  Upon examination, the 
veteran walked with a symmetrical, nonantalgic-appearing gait 
and stood with his weight distributed evenly on both feet.  
The veteran had mild subjective decreased sensation to 
pinprick and light touch.  Tenderness was noted in the 
anterior anxillary line, including ribs 4, 5, 6, and 7.  Some 
apparent flattening of the normal kyphotic and lordotic 
curves of the spine was observed, but no abnormal lateral 
curves.  Range of motion appeared physiologic with an 
increase in pain on extension, but not on forward flexion.  
The examiner diagnosed the veteran with status post multiple 
rib fractures in the right anxillary line, including 4, 5, 6, 
and 7, with persistent local pain, but no suggestion of 
intercostal nerve irritation.  As to the veteran's back, the 
examiner diagnosed thoracic and lumbar back pain, likely 
related to strain at the time of his injury and flattening of 
the normal lordotic curves on visual examination suggestive 
of spasm as possible etiology.

In May 1998, the veteran underwent a VA neurology 
examination.  The veteran had complaints of persistent right 
mid-thoracic pain radiating to the right lateral thorax that 
sometimes interfered with work, limited his ability to lift 
heavy objects, and affected his sleep.  Upon physical 
examination, the examiner noted that strength and sensation 
were normal in all four extremities, except the veteran's 
right hip, and muscle stretch reflexes were 2+ bilaterally.  
Gait, station, and cerebella were normal.  The examiner 
concluded that the veteran's history and symptoms were 
consistent with intercostal neuralgia and that there were no 
symptoms or evidence of lumbar disease or lumbar 
radiculopathy.

In the January 2000 Board hearing transcript, the veteran 
testified that he suffered from chronic pain as a result of 
his rib fractures that increased upon any type of rotation or 
when reaching and grabbing things.  He also stated that he 
could not lift or carry heavy objects.  The veteran also 
testified that any palpation on the surface of the ribs 
caused pain and that he had to adapt his behavior to avoid 
certain movements that would aggravate the pain.  As to the 
veteran's back disability, the veteran stated that he 
experienced pain on motion, especially returning to a 
vertical position after bending and on repetitious motion.  
The veteran also testified that his back disability limited 
his ability to lift heavy objects, sit for long periods of 
time, and that by the end of the day his pain was a "7 or an 
8."  The veteran stated that taking ibuprofen reduced the 
pain by about 40 percent.  As a result of his rib and back 
disabilities, the veteran stated he had missed 3 days of 
classes in the past six months.

On October 5, 2000, the veteran underwent a VA neurology 
examination.  The veteran had complaints, among other things, 
of pain in his lower and thoracic spine when standing for 
long periods of time.  Upon physical examination, the 
examiner noted some mid-thoracic spine tenderness, but none 
over the lumbosacral spine or sciatic notches.  Sensory 
examination was diminished to pinprick over the mid-thoracic 
area on the right, involving several nerve distributions from 
T4-T8, but stopped in the midaxillary line.  The veteran's 
gait was normal, including tandem walking.  Reflexes were 2+ 
and symmetric and plantar responses were flexor.  The 
examiner commented that the veteran had some musculoskeletal 
pain involving the thoracic area, lower back and right hip.  
The examiner opined that there probably was damage to the 
intercostal nerve on the right at several levels.  
Furthermore, the examiner stated that the veteran's thoracic 
nerve pain and sensory loss, though not truly dermatomal in 
distribution, were the result of his right rib fractures.

The veteran also underwent a VA orthopedic examination on 
October 5, 2000.  The veteran had complaints of constant low 
back pain and occasional weakness.  Flare-ups occurred daily 
caused by sitting in a chair, a car, or sitting at school and 
last for 12 hours.  Pain also increased during a flare-up.  
At the time of the examination, the veteran was attending 
college and reported that he had lost no time as a result of 
his low back disability.  The examination report notes some 
fatigability and lack of endurance.  Upon examination, the 
examiner noted the veteran's gait was normal, however the 
veteran complained of pain with each step in his low back.  
No spasms were noted, but loss of the normal lordotic curve 
was noted.  Range of motion was flexion forward 0-70 degrees 
active with pain, extension backward was 0-10 degrees active 
with pain developing passively to 20 degrees, lateral flexion 
was normal at 0-30 bilaterally, and rotation was normal at 0-
30 degrees bilaterally with slight pain.  The examiner noted 
normal range of motion was 0-90 degrees flexion forward, 0-30 
degrees extension backward, 0-30 degrees lateral flexion, and 
0-30 degrees rotation.  Goldthwait's sign was positive on the 
right at 110 degrees.  The veteran was able to walk on the 
tips of his toes and on his heels without difficulty.  Ankle 
and knee reflexes were present bilaterally.  A radiology 
report shows a normal examination of the lumbosacral spine.  
The examiner diagnosed the veteran with low back strain with 
painful motion on flexion and extension and limitation of 
flexion and extension.  Furthermore, the examiner stated that 
there was slight limitation of flexion and extension, with 
pain that could significantly limit functional ability when 
the back is used repeatedly over a period of time.  
Specifically, the examiner stated that "I did not see the 
patient during a flare-up but would estimate further loss of 
flexion and extension to be in the range of 10-15 degrees at 
that time."

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the RO has had an opportunity to consider the 
veteran's claim subsequent to enactment of the VCAA, and the 
veteran and his representative have had the opportunity to 
make argument to the RO and Board since the enactment of the 
new law.  The Board determines that the law does not preclude 
the Board from proceeding to an adjudication of the veteran's 
claim without first remanding the claim to the RO, as the 
requirements of the new law have essentially been satisfied.  
In this regard, the Board notes that by virtue of the August 
2001 Supplemental Statement of the Case issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the information and evidence necessary 
to substantiate the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).

Furthermore, as the veteran is appealing from an initial 
grant of service connection and originally assigned 
evaluation, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, the Board 
must consider "staged ratings" based upon the facts found 
during the time period in question.  Fenderson v. West, 12 
Vet. App. 119 (1999).

I.  Entitlement to a rating in excess of 20 percent for the 
veteran's low back disability.

The veteran's back disability is currently rated under 
Diagnostic Code 5295, lumbosacral strain.  Under Diagnostic 
Code 5295, a 20 percent rating is assigned for lumbosacral 
strain manifested by muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  A 40 percent rating is assigned for severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  The Board also notes that a 20 percent rating 
is assigned for moderate limitation of motion of the lumbar 
spine and a 40 percent rating is assigned for severe 
limitation of motion under Diagnostic Code 5292.  38 C.F.R. § 
4.71a (2001).

Limitation of motion is a factor to be considered under both 
Diagnostic Codes 5295 and 5292.  Therefore, the Board must 
consider whether a higher disability evaluation is warranted 
on the basis of additional functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In Deluca, the Court held that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  
38 C.F.R. § 4.40 (2001).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca. 

The Board concludes that the veteran's current evaluation of 
20 percent fully contemplates the level of disability due to 
his service-connected low back disability. The Board 
recognizes that the veteran suffers from pain, limitation of 
motion, and flare-ups, as evidenced in the October 2000 VA 
examination report.  However, there is no evidence to show 
that this limitation of motion is more than moderate in 
nature.  The veteran had full range of motion during the 
August 1995, July 1996, and September 1997 VA examinations.  
Likewise, x-rays taken in September 1995, December 1995, and 
October 2000 show no significant abnormality of the spine.  
Additionally, although a positive Goldthwait's sign was 
reported, there is no evidence that the veteran suffers from 
severe symptoms with listing of the whole spine to the 
opposite side, osteo-arthritic changes, or narrowing or 
irregularity of the joint spaces.  The veteran's gait was 
normal and no spasms were noted.  Furthermore, the veteran 
has worked as a part-time firefighter and continues as a 
full-time student with no apparent difficulties, as reported 
by the veteran in the October 2000 VA examination report.

Furthermore, the Board has considered the effect of pain in 
rating the veteran's service connected low back disability.  
Although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  From a 
functional point of view, it is clear that the complaints of 
pain are not reflective of a higher rating.  In other words, 
the pain complaints are not supported by adequate pathology 
as set forth in § 4.40.  Moreover, even considering the 
complaints of pain in relation to functional loss, it is 
clear that the veteran's low back is not more than 20 percent 
disabling. 

Likewise, the veteran does not exhibit ankylosis of the 
lumbar spine to warrant an increased rating under Diagnostic 
Code 5289 or severe limitation of motion under Diagnostic 
Code 5292.  Similarly, the Board finds that the evidence of 
record does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards and to 
warrant assignment of an increased evaluation on an extra-
schedular basis at any stage since June 1995.  See 38 C.F.R. 
§ 3.321(b)(1) (2001).

Finally the Board notes that the neurological symptoms that 
involve the right lower extremity, particularly loss of 
tactile sensation over the right hip area, have in fact been 
recognized by the assignment of a separate rating of 10 
percent.  Evaluating such symptom as part of the back 
disorder (as radiculopathy) would violate the prohibition 
against pyramiding.  38 C.F.R. § 4.14 (2001) states that the 
evaluation of the same disability under various diagnoses is 
to be avoided.

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and a rating in excess of 20 percent for the veteran's 
service-connected low back disability is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


II.  Entitlement to a rating in excess of 10 percent for the 
veteran's status post fracture of ribs 4 through 7, right 
side.

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his status post fracture of ribs 4 
through 7 on his right side.  The veteran is currently 
assigned a 10 percent rating under Diagnostic Code 8719.  
Under Diagnostic Code 8719, neuralgia of the long thoracic 
nerve is rated as paralysis of the long thoracic nerve under 
Diagnostic Code 8519.  A 10 percent rating is warranted for 
moderate incomplete paralysis of the long thoracic nerve for 
either arm and a 20 percent rating is warranted for severe 
incomplete paralysis on either side.  A 30 percent rating is 
warranted for complete major paralysis with the inability to 
raise the arm above shoulder level with a winged scapula 
deformity.  38 C.F.R. § 4.124a; Diagnostic Code 8719 (2001).

After review of the medical evidence, the Board concludes 
that a rating in excess of 10 percent for the veteran's 
status post rib fractures is not warranted.  While the Board 
recognizes the veteran's history of chest pains, tenderness, 
thoracic nerve loss, and intercostal blocks, the veteran 
exhibits no more than moderate incomplete paralysis and does 
not suffer from complete paralysis.  There is no evidence 
that demonstrates that the veteran is unable to raise his arm 
above shoulder level or that he suffers from a winged scapula 
deformity.  In fact, treatment records dated September 1999 
state that the veteran was working as a "EMG" and part-time 
firefighter at the time and there is no evidence to suggest 
that any level of paralysis affects his ability to perform in 
those occupations, or as a current full-time student.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and a compensable rating for the veteran's service-
connected status post rib fractures is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).




ORDER

Entitlement to a rating in excess of 20 percent for the 
veteran's low back disability, is denied.

Entitlement to a rating in excess of 10 percent for the 
veteran's status post fracture of ribs 4 through 7, right 
side, is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

